United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued February 12, 2020              Decided April 14, 2020

                        No. 18-5330

                 DEBORAH KATZ PUESCHEL,
                       APPELLANT

                              v.

 ELAINE L. CHAO, IN HER OFFICIAL CAPACITY AS SECRETARY,
  DEPARTMENT OF TRANSPORTATION AND UNITED STATES
                 DEPARTMENT OF LABOR,
                       APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:17-cv-01279)


    George M. Chuzi argued the cause and filed the briefs for
appellant.

    Christopher C. Hair, Assistant U.S. Attorney, argued the
cause for appellees. With him on the brief were Jessie K. Liu,
U.S. Attorney, at the time the brief was filed, and R. Craig
Lawrence, Assistant U.S. Attorney. Damon Taaffe, Assistant
U.S. Attorney, entered an appearance.

    Before: ROGERS and WILKINS, Circuit Judges, and
SILBERMAN, Senior Circuit Judge.
                               2
    Opinion for the Court by Circuit Judge ROGERS.

     ROGERS, Circuit Judge: Deborah Pueschel is a former
employee of the Federal Aviation Administration (“FAA”)
whose full disability benefits were reduced after she ran for
elective office. She sued the Secretary of Transportation for
unlawful retaliation and discrimination, and sued the Secretary
of Transportation and the Department of Labor for violation of
her First Amendment right to run for office without penalty.
The district court dismissed her complaint for lack of subject
matter jurisdiction and failure to state a claim. Upon de novo
review, we affirm.

                               I.

    According to the complaint, Pueschel began working for
the FAA as an air traffic controller over forty years ago, in
1974. Compl. ¶ 6. Things did not always go well. In 1980,
she filed an Equal Employment Opportunity (“EEO”)
administrative complaint alleging a pattern of sexual
harassment by male employees, and in 1981, she sued the FAA
for alleged sexual harassment and reprisal. Id. ¶¶ 10, 14.
Although losing in the district court, she prevailed on appeal
on the ground that she had been subject to a hostile work
environment. Katz v. Dole, 709 F.2d 251, 256–57 (4th Cir.
1983); Compl. ¶¶ 18–19. Pueschel continued to file other EEO
complaints against the FAA in 1990, 1992, 1997, and 2001.
Compl. ¶ 21.

     Pueschel also suffered physical and emotional injuries
stemming from her employment. Id. ¶ 11. In May 1981, she
injured her back and neck at work and filed a claim for
workers’ compensation with the Office of Workers’
Compensation Programs (“OWCP”). Id. ¶ 12. When she later
called in sick due to back pain on the same day as an illegal air
                                3
traffic controllers’ strike, id. ¶¶ 15–16, the FAA fired her on
the assumption that she had participated in the strike and
challenged her benefits claim, id. ¶ 16. Pueschel appealed and
the Merit Systems Protection Board reversed her termination.
Id. ¶¶ 17, 20. Then, in 1994, Pueschel experienced an anxiety
attack on the job and never returned to work. Id. ¶ 22.

     In September 1998, OWCP granted Pueschel’s claims for
full disability benefits based on the physical and emotional
conditions resulting from her federal employment. Id. ¶¶ 23,
25. In 1999, the FAA terminated Pueschel’s employment on
the ground she was no longer able to work as an air traffic
controller, and this time her appeal of the termination of her
employment was unsuccessful. Id. ¶ 24. Thereafter, Pueschel
unsuccessfully ran for the United States House of
Representatives between 2000 and 2004 and again between
2012 and 2016. Id. ¶ 27.

     The FAA informed OWCP by letter of October 9, 2015,
that Pueschel had “demonstrated, and continues to
demonstrate, the ability to run for elective office,” and that her
actions disprove her doctor’s contention she “is ‘permanently
disabled’ and that ‘it is doubtful that she will be able to work
in any . . . capacity.’” Id. ¶ 30 (quoting Letter from FAA to
OWCP (Oct. 9, 2015)). In January 2016, OWCP reduced
Pueschel’s benefits, stating that she “was now capable of
working full time as a ‘customer service representative.’”
Id. ¶ 31. When Pueschel wrote Margaret Gilligan, the
Associate Administrator for Aviation Safety at FAA, on April
9, 2016, about these events and asked to return to work,
preferably in the FAA Historian’s office, id. ¶ 33 (referencing
Letter from Deborah Pueschel to Margaret Gilligan (Apr. 9,
2016)), Gilligan responded by letter of April 15, 2016, that her
request was a matter for Human Resources, id. ¶ 34
(referencing Letter from Margaret Gilligan to Deborah
                                4
Pueschel (Apr. 15, 2016)). On August 8, 2016, Pueschel filed
an EEO complaint, the dismissal of which was affirmed by the
EEOC’s Office of Federal Operations, which also denied her
request for reconsideration. Id. ¶¶ 38–42.

     Pueschel filed a three count complaint against the
Secretary of Transportation and the Department of Labor for
violation of Title VII of the Civil Rights Act of 1996, 42 U.S.C.
§ 2000e–16(a), the Rehabilitation Act of 1973, 29 U.S.C.
§ 794a, the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., and the First Amendment of the United States
Constitution. Count one alleged that the FAA retaliated against
Pueschel in violation of the Rehabilitation Act and Title VII by
informing OWCP of her congressional campaigns, which
ultimately led to the reduction of her benefits. Compl. ¶¶ 44–
46. Count two alleged that the FAA violated the Rehabilitation
Act and the Americans with Disabilities Act by discriminating
against her when it failed to rehire her after she requested to be
hired for a position commensurate with her disability. Id.
¶¶ 47–49. Count three alleged that the FAA and OWCP
violated Pueschel’s First Amendment right to run for office
without penalty by reducing her benefits because she ran for
Congress. Id. ¶¶ 50–52.

    The district court granted the defendants’ motion to
dismiss the complaint. Pueschel v. Chao, 357 F. Supp. 3d 18
(D.D.C. 2018). The court dismissed Count one for lack of
subject matter jurisdiction pursuant to Federal Rule of Civil
Procedure 12(b)(1), finding Pueschel’s retaliation claim
amounted to a collateral attack on OWCP’s unreviewable
disability benefits determination. Id. at 26. The court
dismissed Counts two and three for failure to state a claim
pursuant to Federal Rule of Civil Procedure 12(b)(6), finding
Pueschel’s discrimination claim against the FAA failed
because she was not an “applicant for employment” within the
                                 5
meaning of Title VII and the Rehabilitation Act. Id. at 27. The
court found that Pueschel lacked standing to bring a
constitutional claim against the FAA, id. at 28–29, which she
does not challenge on appeal, and that Pueschel failed to state
a First Amendment claim against OWCP, id. at 29–30.

     Pueschel appeals, and our review is de novo. Kim v.
United States, 632 F.3d 713, 715 (D.C. Cir. 2011). Although
the court must assume the truth of well pled factual allegations
and reasonable inferences therefrom, the court is not required
to accept Pueschel’s legal conclusions as correct. See, e.g.,
Doe v. Rumsfeld, 683 F.3d 390, 391 (D.C. Cir. 2012). And as
a threshold matter, Pueschel’s complaint must include
“sufficient factual matter . . . to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)).

                                II.

     On appeal, Pueschel contends that the district court erred
as a matter of law in dismissing Count one of her complaint
because it is not directed at any action by OWCP but rather
action by the FAA. She contends that the district court erred in
dismissing Count two by imposing a non-existent formal
application requirement for federal reemployment, relying on
a forty-five-year-old, out-of-circuit district court opinion that
did not involve a disabled employee trying to return to her
former agency. The dismissal of Count three was error, she
contends, because the federal government’s demand that she
surrender her benefits imposed an unacceptable burden on her
ability to run for office. She notes that this court’s precedent
did not involve a choice imposed by the government and
maintains that the district court’s reliance on the Supreme
                                6
Court’s approval of the Hatch Act was inapposite to the issue
presented.

                                A.
     The Federal Employees’ Compensation Act (“FECA”), 5
U.S.C. § 8101 et seq., provides that the decision of the
Secretary of Labor or her designee “in allowing or denying a
payment” of federal workers’ compensation benefits is “(1)
final and conclusive for all purposes and with respect to all
questions of law and fact; and (2) not subject to review by
another official of the United States or by a court by mandamus
or otherwise.” 5 U.S.C. § 8128(b)(1)–(2). Consequently, as to
Count one, Pueschel concedes on appeal that the prayer for
relief in her complaint is “inartfully worded,” Appellant’s Br.
20, and urges Count one be read as “not . . . directed at any act
by OWCP” and “aimed solely at the FAA’s conduct,” id. at 14.
See also Compl. ¶¶ 44–46; Prayer for Relief ¶¶ 1, 4. We agree
Count one can be so read, and therefore our review is not barred
by the Act.

     Even so, the obstacle to Pueschel’s reprisal claim, instead,
is the significant gap in time between the FAA’s 2015 letter
notifying OWCP of her ability to run for Congress, which
Pueschel alleges was retaliatory, Compl. ¶¶ 29, 45–46, and the
EEO complaints she filed between 1980 and 2001, id. ¶¶ 10,
21. Pueschel suggests this alternative ground should not be
reached because the issue was not fully briefed in district court,
but the government presented this alternative ground in the
district court, and the issue has been fully briefed by the parties
on appeal. Our review of the sufficiency of a complaint under
Federal Rule of Civil Procedure 12(b)(6) is de novo. So “we
may independently assess” that sufficiency. Kaemmerling v.
Lappin, 553 F.3d 669, 676 (D.C. Cir. 2008).
                                7
     Pueschel maintains that “[a]s a former employee of the
FAA, [she] is protected from actions by the FAA directed
against her because of discrimination and reprisal claims she
filed against the [FAA].” Appellant’s Br. 14. In Robinson v.
Shell Oil Co., 519 U.S. 337 (1997), the Supreme Court
recognized a former employee’s right to bring retaliation
claims, id. at 346. But Pueschel overlooks that in the absence
of direct evidence of retaliation such claims are generally
limited to conduct occurring shortly after the employee’s
protected activity. This court has viewed mere temporal
proximity to support an inference of causation “only where the
two events are very close in time,” Hamilton v. Geithner, 666
F.3d 1344, 1357 (D.C. Cir. 2012) (quoting Woodruff v. Peters,
482 F.3d 521, 529 (D.C. Cir. 2007)). These cases were
resolved on summary judgment, and not a Rule 12 dismissal,
but Pueschel cannot deny that there was a gap of almost fifteen
years between the FAA’s 2015 letter about her congressional
runs and her EEO complaints filed between 1980 and 2001.
Here, the lack of temporal proximity prevents the court from
drawing a reasonable inference of causality when no additional
factual allegations support causation.

     Although no bright line rule has been established, the
Supreme Court has recognized that “[t]he cases that accept
mere temporal proximity between an employer’s knowledge of
protected activity and an adverse employment action as
sufficient evidence of causality to establish a prima facie case
uniformly hold that the temporal proximity must be ‘very
close,’” citing approvingly cases where three- and four-month
intervals were found insufficient to infer causality between the
protected activity and the adverse employment action. Clark
Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (quoting
O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253 (10th
Cir. 2001)). The Court concluded that an action taken “20
months later suggests, by itself, no causality at all.” Id. at 274.
                                8
This court, too, has often analyzed temporal proximity in terms
of months — not years. See, e.g., Harris v. D.C. Water &
Sewer Auth., 791 F.3d 65, 69 (D.C. Cir. 2015) (five months);
Hamilton, 666 F.3d at 1358 (three months); Mitchell v.
Baldrige, 759 F.2d 80, 86–87 (D.C. Cir. 1985) (four months).
In Rochon v. Gonzales, 438 F.3d 1211 (D.C. Cir. 2006), upon
considering whether the adverse action “took place shortly
after” the protected activity, id. at 1220 (quoting Mitchell, 759
F.2d at 86), the court concluded that that the plaintiff survived
the motion to dismiss because the alleged retaliation occurred
“around the time” of his alleged protected activity and thus
supported a reasonable inference that the government acted
with a retaliatory motive, id.

     Pueschel alleged that the FAA retaliated almost fifteen
years after her protected activity. Compl. ¶¶ 21, 46. Her
retaliation claim rests solely on the fact that she was formerly
employed by the FAA and filed several EEO complaints
between 1980 and 2001. Because these allegations, on their
own, do not support a reasonable inference of causality,
Pueschel’s complaint fails to raise “more than a sheer
possibility that [the FAA] has acted unlawfully.” Iqbal, 556
U.S. at 678. Pueschel has shown no basis for the court to
reverse the dismissal of Count one as we affirm on the alternate
ground of failure to state a claim.

                                 B.
     The Rehabilitation Act applies the substantive
discrimination standards of the Americans with Disabilities
Act to executive agencies, see 29 U.S.C. §§ 791(f), 794(d), and
it makes Title VII rights, remedies, and procedures available to
federal agency “employee[s] or applicant[s] for employment,”
id. § 794a(a)(1). Because Pueschel is neither an “employee”
nor an “applicant” within the meaning of the Rehabilitation Act
or Title VII, the district court ruled she failed to state a claim.
                               9
Pueschel challenges the district court’s reasoning underlying
the dismissal of Count two as assuming a material fact for
which there is no support, namely a formal reapplication
requirement.

     Pueschel maintains that as a former FAA employee she
fulfilled any application requirement for reemployment when
she wrote to an FAA employee and requested a part-time
assignment with the FAA Historian. See Compl. ¶ 33
(referencing her April 9, 2016, letter to Margaret Gilligan, FAA
Associate Administrator for Aviation Safety). The district
court, in her view, incorrectly assumed that this letter was not
a sufficient application and that she was required to submit a
formal application in order to be an “applicant.” Her letter to
Gilligan was incorporated by reference in her complaint and is
properly considered on a motion to dismiss. See EEOC v. St.
Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir.
1997).

     Even assuming that a former employee’s request for
reemployment does not require the formality of an application
submitted by an individual with no prior employment history
with the agency, Pueschel’s letter to Gilligan did not make
Pueschel an “applicant” for employment under the
circumstances. Pueschel, on her own initiative, wrote to an
FAA employee with whom she was familiar; apparently
Gilligan had been managing her EEO complaints since the
1980s, Appellant’s Br. 7 n.4. Gilligan’s reply by letter of April
15, 2016, stated she “was unable to respond” because this was
a matter for Human Resources. Compl. ¶ 34. Although
Gilligan advised Pueschel that she needed to submit her letter
to Human Resources, Pueschel does not allege that she ever
did. Neither does she allege that Gilligan had any connection
to her requested position or to Human Resources more
generally, or that Gilligan had any obligation to forward her
                               10
request to Human Resources. Pueschel also fails to allege that
her letter obligated the FAA to offer suitable work pursuant to
OWCP regulations. See, e.g., 20 C.F.R. §§ 10.505–507.
Pueschel alleges only that she received no further response.
Compl. ¶ 34.

     The district court, therefore, properly ruled that
“[s]ubmitting a letter to an employee who does not handle
employment-related requests does not make Pueschel an
‘applicant’ with respect to FAA.” Pueschel, 357 F. Supp. 3d
at 27. At minimum, Pueschel would need to send her letter to
someone with the authority to grant her request or with an
obligation to forward her request to the proper office or
individual. Otherwise, this type of letter “could be sent to any
one of hundreds or thousands of agency employees — or,
worse, to unattended mailboxes or email accounts — and
expose an agency to litigation simply for failing to discover it.”
Id. Because Pueschel never submitted her request in
accordance with the FAA’s division of responsibilities after
receiving explicit information on how to do so, Pueschel fails
to show that the district court erred in dismissing Count two of
her complaint.

                              C.
     After the FAA informed OWCP that Pueschel had
demonstrated an ability to run for elective office, disproving
her doctor’s contention that she was “permanently disabled”
and would be unable to work again in any capacity, Compl.
¶ 30, OWCP reduced Pueschel’s disability benefits, finding
that “she was now capable of working full time as a ‘customer
service representative,’” id. ¶ 31. Pueschel maintains that
OWCP’s determination violated the First Amendment because
it relied “solely on the fact that she was a candidate” to
determine that she was ineligible for certain disability benefits.
Oral Arg. Rec. 15:04–12 (Feb. 12, 2020).
                              11

     In Branch v. FCC, 824 F.2d 37 (D.C. Cir. 1987), this court
recognized that the “right to seek political office . . . . is
undeniable, though the Constitution and the Supreme Court’s
cases in the area do not pinpoint the precise grounds on which
it rests,” id. at 47. In Branch, a television news reporter
maintained that a federal statute “extinguishe[d] his right to
seek political office” because it required broadcast media to
provide “equal time” to political opponents, and his station
management, relying on this statute, had advised him that if he
wished to maintain his candidacy he must take an unpaid leave
of absence during his campaign. Id. at 39, 47. The court held
that the statutory burden was “justifiable as ‘both reasonable
and necessary to achieve the important and legitimate
objectives of encouraging political discussion and preventing
unfair and unequal use of the broadcast media.’” Id. at 49
(quoting Paulsen v. FCC, 491 F.2d 887, 892 (9th Cir. 1974)).
The court further reasoned: “[N]obody has ever thought that a
candidate has a right to run for office and at the same time to
avoid all personal sacrifice” and “many people find it necessary
to choose between their jobs and their candidacies.” Id. at 48.
For support, the court cited the Hatch Act, 5 U.S.C.
§ 7324(a)(2), which requires government employees to resign
from work if they wish to run for certain political offices and
which the Supreme Court upheld against constitutional
challenge in U.S. Civil Service Commission v. National Ass’n
of Letter Carriers, 413 U.S. 548, 567 (1973).

     Pueschel would distinguish Branch and Letter Carriers on
the ground that neither case involves the federal government’s
reduction of disability benefits. In her view this fact is
determinative because both cases involved a constitutional
challenge to a federal statute and the justifications underlying
the federal statutes cited in these cases — prohibiting partisan
political activity by federal employees or providing equal
                               12
media time to opposing candidates — are irrelevant to
OWCP’s decision here and Congress has not passed a statute
requiring OWCP to reduce disability payments to beneficiaries
running for public office.

     The issue is not whether Congress has prohibited political
candidates from receiving full workers’ compensation benefits,
but whether the burden imposed by the federal statutes in
Branch and Letter Carriers is analogous to the alleged burden
imposed by OWCP’s determination. Pueschel alleges that
OWCP partially reduced her workers’ compensation benefits
because it had determined in view of her ability to run for office
that “she was now capable of working full time as a ‘customer
service representative.’” Compl. ¶¶ 30–31. That Pueschel may
have to choose between retaining full disability benefits and
her candidacy “does not differ in kind from the fact ‘many
people find it necessary to choose between their jobs and their
candidacies.’” Pueschel, 357 F. Supp. 3d at 29–30 (quoting
Branch, 824 F.2d at 48). Furthermore, her complaint contains
no allegation that OWCP had animus toward her political
activity, either her decision to run for political office or her
political views or running for office in general. Absent these
types of circumstances, Pueschel’s right to seek political office
is “not implicated.” See Branch, 824 F.2d at 48. Because her
First Amendment contention is foreclosed by our precedent,
she has failed to show the district court erred in dismissing
Count three of her complaint. To the extent Pueschel contends
that OWCP has uniformly interpreted FECA to hold that a
beneficiary’s candidacy for office could not play any role in the
determination of her disability or her benefits, her reliance on
OWCP administrative cases on wage-earning capacity in view
of later election to public office is misplaced. At issue here is
whether OWCP’s determination that Pueschel demonstrated an
ability to perform work by running for public office violated
                         13
the First Amendment — not whether her wage-earning
capacity was appropriately determined.

   Accordingly, we affirm the dismissal of Pueschel’s
complaint.